


Exhibit 10.1

STOCK PURCHASE AND OPTION AGREEMENT

THIS STOCK PURCHASE AND OPTION AGREEMENT is dated as of March 26, 2008, by and
between TRANSAX INTERNATIONAL LIMITED, a Colorado corporation, (“Seller”), and
ENGETECH, INC., a Turks & Caicos corporation (“Buyer”).

WHEREAS, Seller owns and has the legal right and authority to sell, transfer,
assign and deliver to Buyer 100 shares (the “Shares”) of common stock, par value
$.01 per share, of Transax Limited, a Colorado corporation (the “Company”),
representing 100% of the issued and outstanding shares of capital stock of the
Company;

WHEREAS, the Company owns 100% of the issued and outstanding capital stock or
equity of (i) Medlink Conectividade Em Saude Ltda., a Brazilian limited
liability company (“Medlink”) and (ii) Medlink Technologies, Inc. a Mauritius
corporation (“MTI” (hereafter the Company, Medlink and MTI shall be referred to
each as a “Subsidiary” and collectively as the “Subsidiaries”);

WHEREAS, on December 14, 2007, Seller and Buyer’s affiliate Flavio Gonzalez
Duarte (“Duarte”) entered into a Binding Letter of Intent for Acquisition
regarding the acquisition of the Shares (the “LOI”); however, due to certain
requirements regarding the pledge of shares that could not be met, the LOI was
cancelled and the parties elected to enter into this Agreement;

WHEREAS, pursuant to section 3(b) of the LOI, Buyer loaned to Seller $200,000
represented by a promissory note dated December 14, 2007 (the “LOI Note”); and

WHEREAS, Seller desires to sell, and Buyer desires to purchase, the Shares under
the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree that the foregoing recitals are true and
correct and further agree as follows:

ARTICLE I

THE SALE

1.1        Sale of Shares. At the Closing, which shall occur immediately upon
execution of this Agreement, and upon the terms and subject to the conditions
set forth in this Agreement and in reliance upon the representations and
warranties herein made by each of the parties to the other, Seller shall sell,
assign, transfer, convey and deliver to Buyer and its successors and assigns
forever, free and clear of all liens, claims and encumbrances, and Buyer will
accept and purchase from Seller (the “Sale”), 45 of the Shares (the “Initial
Shares”) for the purchase price hereinafter set

1

--------------------------------------------------------------------------------




forth, and Seller shall grant to Buyer pursuant to Section 5.1 hereof an option
(the “Option”) to purchase the remaining 55 Shares (the “Final Shares”).

1.2        Purchase Price. Upon the terms and subject to the conditions set
forth in this Agreement and in exchange for the Initial Shares, Buyer hereby
agrees to pay to Seller an aggregate purchase price for the Initial Shares and
the Option of $3,200,000 (the “Purchase Price”). The Purchase Price shall be
payable as follows:

(a)        At Closing, Buyer shall pay $120,000 to Seller and the $200,000
balance of the LOI Note shall be credited against the Purchase Price.

(b)        After Closing, payment of the $2,880,000 balance of the Purchase
Price shall be made pursuant to a payment of $480,000 on March 31, 2008, and in
12 consecutive monthly installments of $200,000 due on the 20th day of each
month, beginning April 20, 2008, pursuant to a promissory note in the form
attached hereto as Exhibit “B,” which Buyer shall execute and deliver at Closing
(the “Installment Note”). Payment of the Installment Note shall be secured by a
pledge of the Initial Shares pursuant to a stock pledge agreement and a related
escrow agreement executed and delivered at Closing in the forms attached hereto
as Exhibits “C” and “D,” respectively (the “Pledge Agreement” and the “Escrow
Agreement”).

1.3        Performance Bonus. In addition to the Purchase Price, the parties
will cause the Company to pay to Seller a performance bonus (the “Bonus”) equal
to 50% of the revenues received by Medlink (converted monthly to US$ at the
monthly average exchange rate as provided by the Central Bank of Brazil) with
respect to transactions in excess of an aggregate of 678,076 executed during
2008 for Medlink’s customer Bradesco Saude. Buyer will pay the Bonus amount to
the extent due as follows: 40% on January 31, 2009; 20% on April 30, 2009; 20%
on July 31, 2009; and 20% on October 31, 2009. The performance bonus will be
payable regardless of whether or not the Buyer elects to exercise the Option.

1.4        Intellectual Property License. At Closing, the parties will cause MTI
to grant to the Seller at no cost a perpetual, exclusive and sublicensable
license to use all of the software and other intellectual property owned by MTI
(the “Medlink Intellectual Property”) in all territories other than (i) Latin
America (defined as all mainland countries in the Western Hemisphere south of
the USA/Mexico border), and (ii) Spain and Portugal. The parties will cause
Medlink to provide such technical support as may be reasonably required by
Seller and its sublicensees for up to 24 months following the Closing at
commercially reasonable rates for such services. This license shall be granted
pursuant to an Intellectual Property License Agreement in the form attached as
Exhibit “E” (the “License Agreement”).

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Seller represents and warrants to Buyer, except as expressly set forth in
the written disclosure schedule prepared by the Seller which is dated as of the
date of this Agreement and arranged in sections corresponding to the numbered
and lettered sections contained in this Article II (provided, however, that
disclosure in any section shall be deemed to have been set forth in all other
applicable sections where it is readily apparent on the face of the disclosure
that

2

--------------------------------------------------------------------------------




such disclosure is applicable to such other sections notwithstanding the
omission of any cross-reference to such other section) and is being concurrently
delivered to Buyer in connection herewith (the “Seller Disclosure Schedule”), as
follows:

 

2.1

Organization, Standing and Power.

Each of the Seller and its Subsidiaries is a corporation duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
incorporation and has full corporate power and authority to conduct its business
as and to the extent now conducted and to own, use and lease its assets and
properties. Each of the Seller and its Subsidiaries is duly qualified, licensed
or admitted to do business and is in good standing in each jurisdiction in which
the ownership, use or leasing of its assets and properties, or the conduct or
nature of its business, makes such qualification, licensing or admission
necessary, except for such failures to be so qualified, licensed or admitted and
in good standing which, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect on the Seller or its Subsidiaries.
The Seller owns all of the outstanding capital stock of the Company, and the
Company owns all of the outstanding capital stock of Medlink and MTI, free and
clear of any Liens (as defined in Section 2.4(a) below). Other than Medlink and
MTI, the Company does not directly or indirectly own any equity or similar
interest in, or any interest convertible into or exchangeable or exercisable
for, any equity or similar interest in, any corporation, partnership, limited
liability company, joint venture or other business association or entity. The
Seller has previously delivered or made available to Buyer complete and correct
copies of the articles of incorporation and bylaws (or other comparable charter
documents) of the Seller and each of the Subsidiaries, in each case as amended
through the date of this Agreement.

 

2.2

Capital Structure.

The authorized capital stock of the Company consists of 100,000,000 shares of
Common Stock, $.01 par value per share, of which 100 shares and issued and
outstanding and owned by Seller. The authorized capital stock of Medlink
consists of 2,423,807 quotas, par value R$1.00 per share, all of which are
issued and outstanding and 2,423,806 of which are owned by the Company, with the
remaining quota owned by an affiliate of the Company. The authorized capital
stock of MTI consists of 50,000 common shares, $1.00 par value per share, of
which one share is issued and outstanding and owned by the Company. All
outstanding shares of the Subsidiaries’ capital stock are duly authorized,
validly issued, fully paid and nonassessable and not subject to or issued in
violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
law or contract or any Subsidiary’s articles of incorporation or bylaws or
comparable charter documents. There are not any options, warrants, rights,
convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts (as
defined in Section 2.4(a)), arrangements or undertakings of any kind to which
the Seller or any Subsidiary is a party or by which any of them is bound (i)
obligating the Seller, the Company or any other Subsidiary to issue, deliver or
sell, or cause to be issued, delivered or sold, additional shares of capital
stock or other equity interests in, or any security convertible or exercisable
for or exchangeable into any capital stock of or other equity interest in, the
Company or any other Subsidiary, (ii) obligating Seller or any Subsidiary to
issue, grant, extend or enter into any such

3

--------------------------------------------------------------------------------




option, warrant, call, right, security, commitment, Contract, arrangement or
undertaking or (iii) that give any Person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
occurring to holders of any Subsidiary’s capital stock. As of the date of this
Agreement, there are not any outstanding contractual obligations of the Seller
or any Subsidiary to repurchase, redeem or otherwise acquire any shares of
capital stock of the Company or any other Subsidiary.

 

2.3

Authority; Execution and Delivery; Enforceability.

The Seller has all requisite corporate power and authority to enter into this
Agreement and, subject to approval by the stockholders of the Company, to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary corporate action on the part of the
Seller, other than such approval by the stockholders of the Seller. This
Agreement has been duly executed and delivered by the Seller and constitutes a
valid and binding obligation of the Seller enforceable in accordance with its
terms, except as affected by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally and general equitable principles (whether considered
in a proceeding in equity or at law). The affirmative vote at a duly called and
held meeting of stockholders (the “Shareholders’ Meeting”) of a majority of the
outstanding shares of Seller’s Common Stock entitled to vote (the “Seller
Shareholder Approval”) is the only vote of the Seller’s stockholders necessary
to approve this Agreement, the Sale and the other transactions contemplated by
this Agreement.

 

2.4

No Conflicts; Consents.

(a)        The execution and delivery of this Agreement by the Seller does not,
and the performance by the Seller of its obligations hereunder and the
consummation of the transactions contemplated hereby will not, conflict with,
result in a violation or breach of, constitute (with or without notice or lapse
of time or both) a default under, result in or give to any Person any right of
payment or reimbursement, termination, cancellation, modification or
acceleration of, loss of a material benefit under or result in the creation or
imposition of any liens, claims, mortgages, encumbrances, pledges, security
interests, equities and charges of any kind (each a “Lien”) upon any of the
assets or properties of the Seller or its Subsidiaries under, any of the terms,
conditions or provisions of (i) the articles of incorporation or bylaws or
comparable charter or organizational documents of the Seller or its
Subsidiaries, respectively, or (ii) subject to the obtaining of the Seller
Shareholder Approval and the taking of the actions described in Section 2.4(b),
(x) any Legal Requirements, applicable to the Seller, its Subsidiaries or any of
their respective assets or properties, or (y) any note, bond, mortgage, security
agreement, indenture, license, franchise, permit, concession, contract, lease or
other instrument, obligation or agreement of any kind (together, “Contracts”) to
which the Seller or any of its Subsidiaries is a party or by which the Seller,
its Subsidiaries or any of their respective assets or properties are subject to
or bound, excluding from the foregoing clauses (x) and (y) conflicts,
violations, breaches, defaults, rights of payment or reimbursement,
terminations, cancellations, modifications, accelerations and creations and
impositions of Liens which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect on the Seller (a
“Conflict”).

4

--------------------------------------------------------------------------------




(b)        No consent, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign (a
“Governmental Entity”), is required by or with respect to the Seller or any
Subsidiary in connection with the execution and delivery of this Agreement, the
consummation by the Seller of the transactions contemplated hereby, and
compliance by the Seller with any of the provisions hereof, except for (A) the
filing with the Securities and Exchange Commission (the “SEC”) of (1) a proxy
statement in definitive form relating to the meeting of the Seller’s
stockholders to be held in the event that Buyer elects to exercise the Option
(the “Proxy Statement”), and (2) such other filings under the Securities
Exchange Act of 1934 (the “Exchange Act”) as may be required in connection with
this Agreement and the transactions contemplated hereby, and (B) filings
pursuant to the rules of the OTC Bulletin Board System.

 

2.5

Reports and Financial Statements.

(a)        Reports. The Seller and each of its Subsidiaries has filed all forms,
reports, schedules, registration statements, proxy statements, information
statements and other documents (together with all amendments thereof and
supplements thereto) that were required to be filed by the Seller or any
Subsidiary with any applicable Governmental Entity, including the SEC, since
January 1, 2005 (as such documents have since the time of their filing been
amended or supplemented, the “Seller Reports”), which are all of the documents
(other than preliminary material) that the Seller or any Subsidiary was required
to file with any applicable Governmental Entity since such date. The Seller has
made available to Buyer all such registration statements, prospectuses, reports,
schedules, forms, statements and other documents in the form filed with the SEC
that are not publicly available through the SEC’s EDGAR database. As of their
respective dates (and without giving effect to any amendments or supplements
filed after the date of this Agreement with respect to Seller Reports filed
before the date of this Agreement), each of the Seller Reports did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. None of the Seller’s Subsidiaries is required to file any forms,
reports or other documents with the SEC. As of the date hereof, there are no
unresolved comments issued by the staff of the SEC with respect to any of the
Seller Reports filed with the SEC (the “SEC Reports”).

(b)        Financial Statements. Each of the audited consolidated financial
statements and unaudited interim consolidated financial statements (including,
in each case, the notes and schedules, if any, thereto) included in the SEC
Reports (the “Seller Financial Statements”): (i) complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC, (ii) was prepared in accordance with United
States generally accepted accounting principles (“GAAP”) applied on a consistent
basis during the periods involved (except as may be indicated therein or in the
notes thereto and except with respect to unaudited statements as permitted by
Form 10-Q of the SEC), and (iii) fairly presented, in all material respects the
consolidated financial position of the Seller as at the respective dates thereof
and the consolidated results of its operations, stockholders’ equity and cash
flows for the respective periods indicated (subject, in the case of the
unaudited interim financial statements, to normal, recurring year-end audit
adjustments, as permitted by GAAP and the applicable rules and regulations
promulgated by the SEC). The balance sheet of the Seller contained in the SEC
Reports

5

--------------------------------------------------------------------------------




as of September 30, 2007, and updated as of November 30, 2007, as attached
hereto as Exhibit “F,” is hereinafter referred to as the “Seller Balance Sheet.”
Other than liabilities (A) disclosed in the Seller Financial Statements or
Seller Balance Sheet or (B) incurred since the date of the Seller Balance Sheet
in the ordinary course of business consistent with past practice, neither the
Seller nor any of its Subsidiaries has any liabilities (absolute, accrued,
contingent or otherwise) of a nature required by GAAP to be disclosed on a
consolidated balance sheet or in the notes thereto which are, individually or in
the aggregate, material to the business, results of operations or financial
condition of the Seller and its Subsidiaries, taken as a whole. Neither the
Seller nor any of its Subsidiaries is a party to, or has any commitment to
become a party to, any “off-balance sheet arrangements” (as defined in Item
303(a) of Regulation S-K promulgated by the SEC).

(c)        Books and Records. The books and records of the Company and the other
Subsidiaries have been fully, properly and accurately maintained in all material
respects, and there are no material inaccuracies or discrepancies of any kind
contained or reflected therein.

 

2.6

Information Supplied.

To the Knowledge of the Seller, none of the information included by the Company
in the Proxy Statement, and any other documents required to be filed with the
SEC or any other Governmental Entity in connection with the transactions
contemplated hereunder, will, on the date of its filing, or, at the date it is
first mailed to the Seller’s shareholders, as applicable, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading. The Proxy
Statement, and any other documents required to be filed with the SEC or any
other Governmental Entity in connection with the transactions contemplated
hereunder will comply as to form in all material respects with the requirements
of the Exchange Act and the rules and regulations thereunder, except that no
representation is made by the Seller with respect to statements made or
incorporated by reference therein based on information supplied by Buyer for
inclusion or incorporation by reference therein.

 

2.7

Absence of Certain Changes or Events.

Since the date of the Seller Balance Sheet there has not been: (i) any Material
Adverse Effect on any of the Subsidiaries, (ii) any declaration, setting aside
or payment of any dividend on, or other distribution (whether in cash, stock or
property) in respect of, any of the Subsidiaries’ capital stock, or any
repurchase for value or redemption by the Seller or any of its Subsidiaries of
any of the capital stock or any other securities of the Subsidiaries, (iii) any
split, combination or reclassification of any of the Subsidiaries’ capital
stock, (iv) any granting by any of its Subsidiaries of any material (whether
individually or in the aggregate) increase in compensation or fringe benefits,
except for normal increases of cash compensation in the ordinary course of
business consistent with past practice or any payment by any of the Subsidiaries
of any material (whether individually or in the aggregate) bonus, except for
bonuses made in the ordinary course of business consistent with past practice or
any granting by any of the Subsidiaries of any material (whether individually or
in the aggregate) increase in severance or termination pay or any entry by any
of the Subsidiaries into any material (whether

6

--------------------------------------------------------------------------------




individually or in the aggregate) employment, severance, termination or
indemnification agreement, (v) entry by any of the Subsidiaries into any
licensing or other agreement with regard to the acquisition or disposition of
any material Intellectual Property (as defined in Section 2.9(a)(i)), other than
non-exclusive license, supply and distribution agreements entered into in the
ordinary course of business consistent with past practice, (vi) any material
(whether individually or in the aggregate) amendment or consent with respect to
any Material Contract (as defined in Section 2.15) in effect since the date of
the Seller Balance Sheet, (vii) any material change by the Seller in its
accounting methods, principles or practices, except as required by concurrent
changes in GAAP, or (viii) any material revaluation of any of the Subsidiaries’
assets.

 

2.8

Taxes.

(a)        Definition. For the purposes of this Agreement, the term “Tax” or,
collectively, “Taxes” shall mean (i) any and all federal, state, local and
foreign taxes, assessments, fees, surcharges, contributions, and other
governmental charges, duties, impositions and liabilities, or other payments
made at the direction of a local, state, federal, or foreign government or
government agency, including but not limited to taxes based upon or measured by
gross receipts, income, profits, sales, use and occupation, and value added, ad
valorem, transfer, franchise, withholding, payroll, recapture, employment,
excise and property taxes, together with all interest, penalties and additions
imposed with respect to such amounts, (ii) any liability for the payment of any
amounts of the type described in clause (i) of this Section 2.8(a) as a result
of being a member of an affiliated, consolidated, combined or unitary group for
any period, and (iii) any liability for the payment of any amounts of the type
described in clauses (i) or (ii) of this Section 2.8(a) as a result of any
express or implied obligation to indemnify any other Person or as a result of
any obligations under any agreements or arrangements with any other Person with
respect to such amounts and including any liability for taxes of a predecessor
entity.

(b)        Tax Returns and Audits

(i)          Each of the Subsidiaries has filed all material federal, state,
local and foreign returns, estimates, information statements and reports
(including amendments thereto) relating to any and all Taxes (“Tax Returns”)
required to be filed by any of them and have paid, or have adequately reserved
(in accordance with GAAP) for the payment of, all Taxes required to be paid, and
the most recent financial statements contained in the SEC Reports reflect an
adequate reserve (in accordance with GAAP) for all Taxes payable by the
Subsidiaries through the date of such financial statements. No material
deficiencies for any Taxes have been asserted or assessed, or to the Knowledge
of the Seller, proposed, against any of the Subsidiaries that are not subject to
adequate reserves (in accordance with GAAP), nor has any of the Subsidiaries
executed any waiver of any statute of limitations on or extending the period for
the assessment or collection of any material Tax.

(ii)         Each of the Subsidiaries has timely paid or withheld with respect
to its Employees (and paid over any amounts withheld to the appropriate Taxing
authority) all federal, state, provincial and foreign income taxes, Federal
Insurance Contribution Act, Federal Unemployment Tax Act and other similar Taxes
required to be paid or withheld.

7

--------------------------------------------------------------------------------




(iii)        No audit or other examination of any material Tax Return of any of
the Subsidiaries is presently in progress, nor has any of the Subsidiaries been
notified in writing of any request for such an audit or other examination.

(iv)        The Seller has made available to Buyer or its legal counsel, copies
of all material Tax Returns for the Seller and each of its Subsidiaries for all
years for which the applicable statute of limitations has not expired.

(v)         The Company and each of its Subsidiaries have charged, collected and
remitted on a timely basis all Taxes as required by any applicable legislation,
including all sales, value added and ad valorem Taxes.

 

2.9

Intellectual Property.

(a)        Definitions. For the purposes of this Agreement, the following terms
have the following meanings:

(i)          “Intellectual Property” shall mean any or all of the following and
all rights in, arising out of, or associated therewith: (A) all United States,
international and foreign patents and applications therefor and all reissues,
divisions, renewals, extensions, provisionals, continuations and
continuations-in-part thereof; (B) all inventions (whether patentable or not),
invention disclosures, improvements, trade secrets, proprietary information,
know how, technology, technical data and customer data; (C) all copyrights,
copyrights registrations and applications therefor, and all other rights
corresponding thereto throughout the world; (D) all mask works, mask work
registrations and applications therefor, and any equivalent or similar rights in
semiconductor masks, layouts, architectures or topology; (E) domain names,
uniform resource locators (“URLs”) and other names and locators associated with
the Internet (collectively, “Domain Names”), (F) all computer software,
including all source code, object code, firmware, development tools, files,
records and data, and all media on which any of the foregoing is recorded;
(G) all industrial designs and any registrations and applications therefor
throughout the world; (H) all trade names, logos, common law trademarks and
service marks, trademark and service mark registrations and applications
therefor throughout the world; (I) all databases and data collections and all
rights therein throughout the world; (J) all moral and economic rights of
authors and inventors, however denominated, throughout the world; and (K) any
similar or equivalent rights to any of the foregoing anywhere in the world.

(ii)         “Company Intellectual Property” shall mean any Intellectual
Property that is owned by, or exclusively licensed to, the Company or any of its
Subsidiaries.

(iii)        “Registered Intellectual Property” shall mean all United States,
international and foreign: (A) patents and patent applications (including
provisional applications); (B) registered trademarks, applications to register
trademarks, intent-to-use applications, or other registrations or applications
related to trademarks; and (C) registered copyrights and applications for
copyright registration.

8

--------------------------------------------------------------------------------




(iv)        “Company Registered Intellectual Property” shall mean all of the
Registered Intellectual Property owned by, or filed in the name of, the Company
or any of its Subsidiaries.

(v)         “Personal Data” shall mean a natural person’s name, street address,
telephone number, e-mail address, photograph, social security number, driver’s
license number, passport number, credit or debit card number or customer or
account number, or any other piece of information that allows the identification
of a natural person.

(vi)        “User Data” shall mean any Personal Data or other data or
information collected by or on behalf of the Company or any of its Subsidiaries
from users of any Company Product or website of the Company or any of its
Subsidiaries.

(vii)       “Company Privacy Policy” shall mean any external or internal, past
or present policy of the Company or any of its Subsidiaries relating to: (A) the
privacy of users of any Company Product or of any externally accessible website
of the Company or any of its Subsidiaries, (B) the collection, storage,
disclosure, and transfer of any User Data or Personal Data, or (C) any Employee
information.

(b)        Registered Intellectual Property; Proceedings. Section 2.9(b) of the
Seller Disclosure Schedule sets forth (i) all material Company Registered
Intellectual Property and specifies, where applicable, the jurisdictions in
which each such item of Company Registered Intellectual Property has been issued
or registered, the filing and/or expiration dates, and the corresponding
application and registration numbers and similar identifiers, (ii) all
proceedings or actions before any court or tribunal (including the United States
Patent and Trademark Office (the “PTO”) or equivalent authority anywhere else in
the world) related to any material Company Registered Intellectual Property.

(c)        Company Products. Section 2.9(c) of the Seller Disclosure Schedule
sets forth a list (by name and version number) of all products, software or
service offerings of the Company or any of its Subsidiaries (collectively,
“Company Products”) that are currently being sold, distributed, provided or
otherwise disposed of, or which the Company or any of its Subsidiaries currently
supports or is obligated to support or maintain, or any products or services
under development which the Company intends to make commercially available
within 12 months of the date hereof.

(d)        No Order. No material Company Intellectual Property or Company
Product is subject to any proceeding or outstanding order or judicial
stipulation restricting in any manner the use, transfer, or licensing thereof by
the Company or any of its Subsidiaries, or which may adversely affect the
validity, use or enforceability of such Company Intellectual Property or Company
Product.

(e)        Registration. To the Knowledge of the Seller, each item of material
Company Registered Intellectual Property is valid and subsisting, and all
necessary registration, maintenance and renewal fees currently due in connection
with such material Company Registered Intellectual Property have been made and
all necessary documents, recordations and certificates in connection with such
material Company Registered Intellectual Property have been filed with the

9

--------------------------------------------------------------------------------




relevant patent, copyright, trademark or other authorities in the United States,
Brazil or other foreign jurisdictions, as the case may be, for the purposes of
prosecuting, maintaining or perfecting such material Company Registered
Intellectual Property. The Seller has no Knowledge of any facts or circumstances
that would render any material Company Registered Intellectual Property
unenforceable.

(f)        Absence of Liens. To the Knowledge of the Seller, the Company and/or
its Subsidiaries own and have good and exclusive title to each item of material
Company Intellectual Property (including all Company Intellectual Property
embodied in, or necessary for the use, distribution, importation, sale or other
exploitation of, any Company Product) owned by them, free and clear of any Liens
(excluding non-exclusive licenses and related restrictions granted in the
ordinary course of business consistent with past practice and Liens that do not
materially restrict use or exploitation of any Company Intellectual Property).
All Company Intellectual Property will be fully transferable, alienable and
licensable following the Sale without material restriction and without material
payment of any kind to any third party.

(g)        Third-Party Development. To the extent that any technology, software
or Intellectual Property has been developed or created independently or jointly
by a third party for the Company or any of its Subsidiaries, or any technology,
software or other Intellectual Property that has been developed or created
independently or jointly by a third party is incorporated into or bundled or
distributed with any of the Company Products, the Company and its Subsidiaries
have a written agreement with such third party with respect thereto and the
Company and its Subsidiaries thereby either (i) have obtained ownership of, and
are the exclusive owners of, or (ii) have obtained licenses (sufficient for the
conduct of its business as currently conducted) to all technology, software or
Intellectual Property in such work, material or invention by operation of law or
by valid assignment, to the fullest extent it is legally possible to do so.
Without limiting the foregoing, the Company and each of its Subsidiaries has the
right to use, pursuant to valid licenses, all data (including personal data of
third parties), all software development tools, library functions, operating
systems, data bases, compilers and all other third-party software to the extent
that each of the foregoing (i) is used in the operation of the Company’s and its
Subsidiaries’ business, or (ii) is required to create, modify, compile, operate
or support any software that is Company Intellectual Property or is incorporated
into or distributed with any Company Product.

(h)        Transfers. Except as provided in the License Agreement, neither the
Company nor any of its Subsidiaries has transferred ownership of, or granted any
exclusive license with respect to, any material Intellectual Property that is or
was Company Intellectual Property (including any Company Intellectual Property
embodied in, or necessary for the use, distribution, importation, sale or other
exploitation of, any Company Product by the Company), to any third party, or
knowingly permitted the Company’s rights in such Intellectual Property to lapse.

(i)         Licenses. Other than “shrink wrap” and similar widely available
commercial end-user licenses, Section 2.9(i) of the Seller Disclosure Schedule
sets forth a list of all contracts, licenses and agreements to which the Company
or any of its Subsidiaries is a party (i) with respect to material Company
Intellectual Property licensed or transferred to any third party, or
(ii) pursuant to which a third party has licensed or transferred any material
Intellectual Property to the Company or any of its Subsidiaries.

10

--------------------------------------------------------------------------------




(j)         No Conflict. To the Knowledge of the Seller, all Contracts affecting
the Company’s and/or its Subsidiaries’ use or ownership of either (i) material
Company Intellectual Property, or (ii) Intellectual Property of a third party
licensed to the Company or any of its Subsidiaries that is material to the
Company and its Subsidiaries, taken as a whole, are in full force and effect
(such Contracts referred to herein as “IP Contracts”). The consummation of the
transactions contemplated by this Agreement will neither violate nor result in
the breach, modification, cancellation, termination, suspension of, or
acceleration of any payments (including allowing any third party to require the
Company or any of its Subsidiaries to prepay any obligations or result in the
loss of any prepaid royalties or fees) with respect to, any IP Contracts. Each
of the Company and its Subsidiaries is in material compliance with, and has not
materially breached any term of any IP Contracts and, to the Knowledge of the
Company, all other parties to IP Contracts are in compliance with, and have not
materially breached any term of, such Contracts. Following the Closing Date, the
Company and its Subsidiaries will be permitted to exercise all of their rights
under all IP Contracts to the same extent the Company and its Subsidiaries would
have been able to had the transactions contemplated by this Agreement not
occurred and without the payment of any additional material amounts or material
consideration, or the loss of any material prepaid royalties or material fees,
other than ongoing fees, royalties or payments which the Company or any of its
Subsidiaries would otherwise be required to pay or would lose.

(k)        No Infringement. To the Knowledge of the Seller, the operation of the
business of the Company and its Subsidiaries as such business currently is
conducted and reasonably contemplated to be conducted, including (i) the
Company’s and its Subsidiaries’ design, development, manufacture, distribution,
reproduction, marketing or sale of the products, software or services of the
Company and its Subsidiaries (including Company Products), (ii) the Company’s
and its Subsidiaries’ use of any product, device, algorithm or process and
(iii) the use, distribution and exploitation of User Data (if any), has not and
does not infringe or misappropriate the Intellectual Property of any third party
or constitute unfair competition or unfair trade practices under the laws of any
jurisdiction.

(l)         All Necessary Intellectual Property. To the Knowledge of Seller, the
Company and its Subsidiaries own or otherwise have sufficient rights to all
material Intellectual Property used in and/or necessary to the conduct of the
business of the Company and its Subsidiaries as it currently is conducted, and
as it is currently planned to be conducted by the Company and its Subsidiaries.

(m)       No Notice of Infringement. To the Knowledge of the Seller, neither the
Company nor any of its Subsidiaries has received notice from any third party
that the operation of the business of the Company or any of its Subsidiaries or
any act, product or service of the Company or any of its Subsidiaries, infringes
or misappropriates the Intellectual Property of any third party or constitutes
unfair competition or unfair trade practices under the laws of any jurisdiction.

(n)        No Third Party Infringement. To the Knowledge of the Seller, no
Person has infringed or misappropriated, or is infringing or misappropriating,
any material Company Intellectual Property, including any Company Intellectual
Property (other than Company Intellectual Property owned by a third party)
embodied in, or necessary for the use, distribution, importation, sale or other
exploitation of, any Company Product by the Company or its Subsidiaries.

11

--------------------------------------------------------------------------------




(o)        Proprietary Information Agreements. The Company and each of its
Subsidiaries has taken reasonable steps to protect the Company’s and its
Subsidiaries’ rights in the Company’s confidential information and trade secrets
that it wishes to protect or any trade secrets or confidential information of
third parties provided to the Company or any of its Subsidiaries, and, without
limiting the foregoing, each of the Company and its Subsidiaries has and
enforces a policy requiring each Employee to execute a proprietary information
and confidentiality agreement substantially in the form provided to Buyer, and
to the Knowledge of the Seller, all Employees of the Company and its
Subsidiaries have executed such an agreement, except where the failure to do so
is not reasonably expected to have a Material Adverse Effect on the Company.

(p)        Privacy and Personal Data. Neither the Company nor its Subsidiaries
have breached or violated any Company Privacy Policy and, to the Knowledge of
Company, there has been no unauthorized or illegal use of or access to any of
the User Data or Personal Data collected by Company or its Subsidiaries from
their customers or users of their websites. Neither the execution, delivery, or
performance of this Agreement nor the consummation of any of the transactions
contemplated by this Agreement.

 

2.10

Compliance; Permits

(a)        Compliance. To the Knowledge of the Seller, neither the Company nor
any of its Subsidiaries is in conflict with, or in default or in violation of,
any Legal Requirement applicable to the Company or any of its Subsidiaries or by
which the Company or any of its Subsidiaries or any of their respective
businesses or properties is bound or affected, except for those conflicts,
defaults or violations that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect on the Company. As of
the date hereof, the Company has not received notice that any investigation or
review by any Governmental Entity is pending and, to the Knowledge of the
Seller, no such investigation or review has been threatened, against the Company
or any of its Subsidiaries. There is no material judgment, injunction, order or
decree binding upon the Company or any of its Subsidiaries which has or would
reasonably be expected to have the effect of prohibiting or materially impairing
(i) any business practices of the Company or any of its Subsidiaries, (ii) any
acquisition of material property by the Company or any of its Subsidiaries or
(iii) the conduct of business by the Company and its Subsidiaries as currently
conducted.

(b)        Permits. To the Knowledge of the Seller, the Company and its
Subsidiaries hold, to the extent legally required, all material permits,
licenses, variances, clearances, consents, commissions, franchises, exemptions,
orders and approvals from Governmental Entities (“Permits”) that are required
for the operation of the business of the Company and its Subsidiaries as
currently conducted (collectively, “Company Permits”). As of the date hereof, no
suspension or cancellation of any of the Company Permits is pending or, to the
Knowledge of the Seller, threatened, except for such suspensions or
cancellations that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect on the Company. The Company and its
Subsidiaries are in compliance in all material respects with the terms of the
Company Permits.

12

--------------------------------------------------------------------------------




 

2.11

Litigation.

To the Knowledge of the Seller, as of the date hereof, there are no claims,
suits, actions or proceedings pending or threatened against the Company or any
of its Subsidiaries, before any court, Governmental Entity, or any arbitrator
that seek to restrain or enjoin the consummation of the transactions
contemplated hereby or which would reasonably be expected, either individually
or in the aggregate with all such claims, actions or proceedings, to be material
to the Company and its Subsidiaries taken as a whole.

 

2.12

Employee Benefit Plans.

(a)        Schedule. Section 2.12(a) of the Seller Disclosure Schedule sets
forth a correct and complete list of all “employee benefit plans” (as defined in
Section 3(3) of ERISA), and all other material employee benefit plans,
agreements, policies, contracts or arrangements, including Company Material
Contracts, bonus plans, incentive, equity or equity-based compensation, or
deferred compensation arrangements, change in control, termination or severance
plans or arrangements, stock purchase, severance pay, insurance coverage
(including medical, dental, vision and life insurance), or other material
employee benefit plans or program, whether written or unwritten, funded or
unfunded, which is or has been maintained, contributed to, or required to be
contributed to, by the Company or any Subsidiary for the benefit of current or
former employees, consultants or directors (each, an “Employee”), or with
respect to which the Company or any Subsidiary has or may have any liability or
obligation (collectively, the “Company Benefit Plans”). Neither the Company nor
any Subsidiary has a Contract, plan or commitment, whether legally binding or
not, to create any additional Company Benefit Plan or to modify any existing
Company Benefit Plan that would reasonably be expected to result in material
liability to the Company and its Subsidiaries, taken as a whole.

(b)        Documents. With respect to each Company Benefit Plan covering
Employees who perform services in the United States and Brazil, the Company has
delivered or made available to Buyer for review, (i) the most recent documents
constituting the Company Benefit Plans (including all amendments thereto and
related trust documents), and with respect to any Company Benefit Plan that has
been merged into another Company Benefit Plan, the plan documents in effect
prior to the merger of such plan, (ii) the most recent annual actuarial
valuations and/or audited statement of assets and liabilities for each
applicable Company Benefit Plan, (iii) all material correspondence to or from
any Governmental Entity relating to any Company Benefit Plan, and (iv) all
material communications to Employees relating to any amendments, terminations,
establishments, increases or decreases in benefits, acceleration of payments or
vesting schedules or other events which would result in any material liability
under any Company Benefit Plan or proposed Company Benefit Plan otherwise not
included on Section 2.12(a) of the Seller Disclosure Schedule.

13

--------------------------------------------------------------------------------




(c)   Benefit Plan Compliance.

(i)      With respect to each Company Benefit Plan, no event has occurred and
there exists no condition or set of circumstances, in connection with which the
Company or any of its Subsidiaries would be subject to any material liability
under any statute or any other applicable Legal Requirement, which would
reasonably be expected to result in material liability to the Company and its
Subsidiaries, taken as a whole.

(ii)     Each Company Benefit Plan has been, in all material respects,
administered and operated in accordance with its terms, with all applicable
material Legal Requirements and the terms of all applicable collective
bargaining agreements. Each Company Benefit Plan, including any material
amendments thereto, that is capable of approval by, and/or registration for
and/or qualification for special tax status with, the appropriate taxation,
social security and/or supervisory authorities in the relevant country, state,
territory or the like (each, an “Approval”) has received such Approval or there
remains a period of time in which to obtain such Approval retroactive to the
date of any material amendment that has not previously received such Approval,
except for the lack of such Approvals which would not reasonably be expected to
result in material liability to the Company and its Subsidiaries, taken as a
whole.

(iii)   There are no unresolved claims or disputes under the terms of, or in
connection with, any Company Benefit Plan (other than routine undisputed claims
for benefits), and no action, legal or otherwise, has been commenced, or to the
Knowledge of the Seller, is threatened or reasonably anticipated (other than
routine claims for benefits), with respect to any material claim, which would
reasonably be expected to result in material liability to the Company and its
Subsidiaries, taken as a whole.

(d)        Plan Funding. With respect to the Company Benefit Plans, there are no
material benefit or funding obligations for which contributions have not been
made or properly accrued or will not be offset by insurance and there are no
material benefit or funding obligations which have not been accounted for by
reserves, or otherwise properly footnoted in accordance with the requirements of
GAAP, on the financial statements of the Seller. The assets of each Company
Benefit Plan which is funded are reported at their fair market value on the
books and records of such Company Benefit Plan.

(e)        Effect of Transaction. The execution of this Agreement and the
consummation of the transactions contemplated hereby will not (either alone or
upon the occurrence of any additional or subsequent events) constitute an event
under any Company Benefit Plan that will or may result in any payment (whether
of severance pay or otherwise), acceleration of payment, forgiveness of
indebtedness, vesting, distribution, increase in benefits or obligation to fund
benefits with respect to any Employee.

(f)        Labor. Neither the Company nor any Subsidiary is presently, nor has
it been in the past, a party to, or bound by, any collective bargaining
agreement or union contract with respect to Employees and no collective
bargaining agreement is being negotiated by the Company or any of its
Subsidiaries. To the Knowledge of the Seller, there are no activities or

14

--------------------------------------------------------------------------------




proceedings of any labor union to organize any Employees. There is no labor
dispute, strike or work stoppage against the Company or any of its Subsidiaries
pending or, to the Knowledge of the Seller, threatened or reasonably anticipated
which may materially interfere with the respective business activities of the
Company or any of its Subsidiaries. There are no actions, suits, claims, labor
disputes or grievances pending, or, to the Knowledge of the Seller, threatened
or reasonably anticipated relating to any labor, safety or discrimination
matters involving any Employee, including, without limitation, charges of unfair
labor practices or discrimination complaints, which, if adversely determined,
would, individually or in the aggregate, be material to the Company and its
Subsidiaries, taken as a whole.

(g)        Employment Matters. Except as would not reasonably be expected to
result in material liability to the Company and its Subsidiaries, taken as a
whole, each of the Company and its Subsidiaries: (A) is in compliance in all
material respects with all applicable foreign, federal, state and local laws,
rules and regulations respecting employment (including but not limited to the
classification of any Person as an employee or independent contractor),
employment practices, terms and conditions of employment and wages and hours, in
each case, with respect to Employees; (B) has withheld and reported all amounts
required by law or by agreement to be withheld and reported with respect to
wages, salaries and other payments to Employees; (C) is not liable for any
arrears of wages or any taxes or any penalty for failure to comply with any of
the foregoing; and (D) is not liable for any payment to any trust or other fund
governed by or maintained by or on behalf of any Governmental Entity, with
respect to unemployment compensation benefits, social security or other benefits
or obligations for Employees (other than routine payments to be made in the
normal course of business and consistent with past practice).

 

2.13

Title to Properties.

(a)        Leases. Section 2.13(a) of the Seller Disclosure Schedule sets forth
a list of all material real property leases to which the Company or any of its
Subsidiaries is a party or by which any of them is bound (each, a “Company
Lease”). No party has a right to occupy any of the premises subject to a Company
Lease (“Company Leased Property”) except for the Company or its Subsidiaries.
The Company has made available to Buyer a true and complete copy of each Company
Lease.

(b)        Properties. Neither the Company nor any of its Subsidiaries owns any
real property. There are no pending or, to the Knowledge of the Seller,
threatened condemnation or eminent domain actions or proceedings, or any special
assessments or other activities of any public or quasi-public body that are
reasonably likely to adversely affect the Company Leased Property.

(c)        Valid Title. To the Knowledge of the Seller, each of the Company and
its Subsidiaries has good and valid title to, or, in the case of leased
properties and assets, valid leasehold interests in, all of its tangible
properties and assets, real, personal and mixed, used or held for use in its
business that are material to the Company and its Subsidiaries, taken as a
whole, free and clear of any Liens, except for (i) Liens imposed by law in
respect of obligations not yet due which are owed in respect of Taxes or
(ii) Liens which are not material in character, amount or extent, and which do
not materially detract from the value, or materially interfere with the present
use, of the property subject thereto or affected thereby.

15

--------------------------------------------------------------------------------




 

2.14

Contracts

(a)        Material Contracts. For purposes of this Agreement, “Company Material
Contract” shall mean:

(i)              any “material contracts” (as such term is defined in
Item 601(b)(10) of Regulation S-K of the SEC) with respect to the Company and
its Subsidiaries;

(ii)             any employment or consulting Contract (in each case, under
which the Company or any of its Subsidiaries may have continuing obligations as
of the date hereof) with any current or former executive officer or other
employee of the Company or any Subsidiary earning an annual salary in excess of
the equivalent of $50,000 other than those that are terminable by the Company or
any of its Subsidiaries on no more than 30 days notice without liability or
financial obligation to the Company or the applicable Subsidiary;

(iii)            any Contract or plan any of the benefits of which will be
increased, or the vesting of benefits of which will be accelerated, by the
occurrence of any of the transactions contemplated by this Agreement (either
alone or upon the occurrence of any additional or subsequent events) or the
value of any of the benefits of which will be calculated on the basis of any of
the transactions contemplated by this Agreement;

(iv)            any Contract of indemnification or any guaranty that is or could
be material to the Company and its Subsidiaries, taken as a whole (in each case,
under which the Company or any of its Subsidiaries has continuing obligations as
of the date hereof) other than any agreement of indemnification entered into in
connection with the sale or license of hardware or software products in the
ordinary course of business;

(v)             any Contract containing any covenant (A) limiting the right of
the Company or any of its Subsidiaries to engage in any material line of
business, to make use of any material Company Intellectual Property or to
compete with any Person in any material line of business, (B) granting any
exclusive rights, or (C) otherwise prohibiting or limiting the right of the
Company and its Subsidiaries to sell, distribute or manufacture any material
products or services or to purchase or otherwise obtain any material software,
components, parts or subassemblies;

(vi)            any Contract relating to the disposition or acquisition by the
Company or any of its Subsidiaries after the date of this Agreement of a
material amount of assets not in the ordinary course of business;

(vii)           any Contract governing the terms of any material ownership or
investments of the Company or any of its Subsidiaries in any other Person or
business enterprise other than Company’s Subsidiaries, or any Contract pursuant
to which the Company or its Subsidiaries has any material obligation or
commitment (whether conditional or otherwise) to make any investment or acquire
any ownership interest in any other Person or business enterprise other than the
Company’s Subsidiaries;

16

--------------------------------------------------------------------------------




(viii)          any dealer, distributor, joint marketing or development
agreement under which the Company or any of its Subsidiaries have continuing
material obligations to jointly market any product, technology or service and
which may not be canceled without penalty upon notice of 90 days or less, or any
agreement pursuant to which the Company or any of its Subsidiaries have
continuing obligations to jointly develop any Intellectual Property that will
not be wholly owned by the Company or any of its Subsidiaries and which may not
be terminated without penalty upon notice of 90 days or less;

(ix)            any Contract to provide source code to any third party for any
product or technology of the Company and its Subsidiaries;

(x)             any Contract containing any support, maintenance or service
obligation on the part of the Company or any of its Subsidiaries, which
represents a value or liability in excess of $100,000 on an annual basis, other
than those obligations that are terminable by the Company or any of its
Subsidiaries on no more than 30 days notice without liability or financial
obligation to the Company or its Subsidiaries;

(xi)            any Contract to license any third party to manufacture or
reproduce any of the Company’s or any Subsidiary’s products, services or
technology or any Contract to sell or distribute any of the Company’s or any
Subsidiary’s products, services or technology, except agreements with
distributors or sales representatives in the ordinary course of business
consistent with past practice and terminable without penalty upon notice of
90 days or less;

(xii)           any mortgages, indentures, guarantees, loans or credit
agreements, security agreements or other Contracts relating to the borrowing of
money or extension of credit, in each case in excess of $100,000, other than
(A) accounts receivables and payables and (B) loans to direct or indirect
wholly-owned Subsidiaries, in each case in the ordinary course of business;

(xiii)          any material settlement agreement with continuing obligations
thereunder entered into within five years prior to the date of this Agreement;

(xiv)          any Company Lease;

(xv)           any Contract with the top 20 customers by revenue of the Company
and its Subsidiaries, taken as a whole, for the year ended December 31, 2007; or

(xvi)          any other Contract that represents a value of $250,000 or more in
the last twelve months in any individual case and which may not be terminated
without penalty upon notice of 90 days or less.

(b)        Schedule. Section 2.14(b) of the Seller Disclosure Schedule sets
forth a list of all Company Material Contracts to which the Company or any of
its Subsidiaries is a party or is bound by as of the date hereof and which are
described in Sections 2.14(a)(i) through 2.14(a)(xvi), in each case referencing
such applicable paragraph number on the Seller Disclosure Schedule.

17

--------------------------------------------------------------------------------




(c)        No Breach. To the Knowledge of the Seller, all Company Material
Contracts are valid and in full force and effect except to the extent they have
previously expired in accordance with their terms or if the failure to be in
full force and effect, individually or in the aggregate, would not reasonably be
expected to be material to the Company and its Subsidiaries, taken as a whole.
Neither the Company nor any of its Subsidiaries has violated any provision of,
or committed or failed to perform any act which, with or without notice, lapse
of time or both would constitute a default under the provisions of, any Company
Material Contract, except in each case for those violations and defaults which,
individually or in the aggregate, would not reasonably be expected to be
material to the Company and its Subsidiaries, taken as a whole. To the Knowledge
of the Seller, no third party has violated any provision of, or committed or
failed to perform any act which, with or without notice, lapse of time or both
would constitute a default under the provisions of, any Company Material
Contract, except in each case for those violations and defaults which,
individually or in the aggregate, would not reasonably be expected to be
material to the Company and its Subsidiaries, taken as a whole.

 

2.15

Insurance.

The insurance policies covering the Company, its Subsidiaries or any of their
respective Employees, properties or assets, including policies of life,
property, fire, workers’ compensation, products liability, directors’ and
officers’ liability and other casualty and liability insurance are set forth on
Section 2.15 of the Seller Disclosure Schedule. All such insurance policies are
in full force and effect, no notice of cancellation has been received, and there
is no existing default or event which, with the giving of notice or lapse of
time or both, would constitute a default, by any insured thereunder, except for
such defaults that would not, individually or in the aggregate, have a Material
Adverse Effect on the Company. To the Knowledge of the Seller, there is no
material claim pending under any of such policies as to which coverage has been
questioned, denied or disputed by the underwriters of such policies and there
has been no threatened termination of, or material premium increase with respect
to, any such policies.

 

2.16

Board Approval.

The Board of Directors of the Seller has, by resolutions duly adopted by
unanimous vote at a meeting of all directors duly called and held and not
subsequently rescinded or modified in any way prior to the date hereof (i)
determined that the Sale is fair to, and in the best interests of, the Seller
and its shareholders and declared the Sale to be advisable, (ii) approved this
Agreement and the transactions contemplated hereby, and (iii) unanimously
recommended that the shareholders of the Seller approve and adopt this
Agreement.

 

2.17

Accuracy of Information.

The statements with respect to the Company and its Subsidiaries contained in
this Agreement, the Schedules, the Seller Disclosure Schedule, the Exhibits and
any agreement, certificate or document executed and delivered by or on behalf of
the Seller the Company or the other Subsidiaries at the Closing, to the
Knowledge of the Seller, are as of the date hereof or thereof, and will be as of
the Closing Date, true and correct in all material respects, and such statements
and documents do not, or will not, knowingly omit any material fact necessary to
make the statements made by the Seller and the Subsidiaries contained therein,
in light of the circumstances under which they were made, not misleading.

18

--------------------------------------------------------------------------------




ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to the Seller, except as expressly set forth in
the written disclosure schedule prepared by Buyer which is dated as of the date
of this Agreement and arranged in sections corresponding to the numbered and
lettered sections contained in this Article III (provided, however, that
disclosure in any section shall be deemed to have been set forth in all other
applicable sections where it is readily apparent on the face of the disclosure
that such disclosure is applicable to such other sections notwithstanding the
omission of any cross-reference to such other section) and is being delivered to
the Company in connection herewith (the “Buyer Disclosure Schedule”), as
follows:

 

3.1

Organization, Standing and Power.

Buyer is a corporation duly incorporated, validly existing and in good standing
under the laws of its jurisdiction of incorporation. Buyer has full corporate
power and authority to conduct its business as and to the extent now conducted
and to own, use and lease its assets and properties, except for such failures to
have such power and authority which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect on Buyer.

 

3.2

Authority.

Buyer has all requisite corporate power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated thereby. The
execution, delivery and performance by Buyer of this Agreement and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of Buyer. Buyer has
duly executed and delivered this Agreement and, assuming the due authorization,
execution and delivery hereof by the Seller, this Agreement constitutes the
legal, valid and binding obligation of Buyer, enforceable against it in
accordance with its terms, except to the extent that enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other similar laws of general applicability relating to or affecting
the enforcement of creditors’ rights and by the effect of the principles of
equity (regardless of whether enforceability is considered in a proceeding in
equity or at law).

 

3.3

No Conflicts; Consents.

(a)        The execution and delivery by Buyer of this Agreement do not, and the
performance by Buyer of its obligations hereunder and the consummation of the
transactions contemplated hereby will not, conflict with, result in any
violation or breach of, constitute a default (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or to
increased, additional, accelerated or guaranteed rights or entitlements of any
Person under, or result in the creation of any Lien upon any of the properties
or assets of Buyer under, any provision of (i) the certificate of incorporation
or bylaws (or other comparable organizational documents of Buyer,

19

--------------------------------------------------------------------------------




(ii) any Contracts to which Buyer is a party or by which any of its properties
or assets is bound, or (iii) any Legal Requirement applicable to Buyer or its
properties or assets, other than, in the case of clauses (ii) and (iii) above,
any such items that, individually and in the aggregate, have not had and would
not reasonably be expected to have a Material Adverse Effect on Buyer.

(b)        Except for (i) any approvals listed on Section 2.4(b) of the Seller
Disclosure Schedule and (ii) the filing with the SEC of such reports under the
Exchange Act as may be required in connection with this Agreement and the Sale,
no consent, approval or action of, filing with or notice to any Governmental
Entity or other public or private third party by Buyer is necessary or required
under any of the terms, conditions or provisions of any Legal Requirement
applicable to Buyer, or any Contract to which Buyer is a party or by which Buyer
or any of its assets or properties is bound, for the execution and delivery of
this Agreement and consummation of the Sale by Buyer.

 

3.4

Information Supplied.

The written information supplied, or to be supplied, by or on behalf of Buyer
for inclusion in the Proxy Statement will not, at the time such document is
filed with the SEC, at any time it is amended or supplemented or at the time it
is first published, sent or given to the Seller’s shareholders, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
will on the date of its filing or at the date it is mailed to shareholders of
the Seller, as applicable, and at the time of the Seller Shareholders’ Meeting,
as applicable, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements therein, in light of the circumstances under which they are made,
not misleading.

 

3.5

Financial Ability to Perform

Buyer has adequate financial resources to satisfy its monetary and other
obligations under this Agreement.

 

3.6

Litigation.

There is no suit, action or proceeding pending or, to the Knowledge of Buyer,
threatened against or affecting Buyer that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect on Buyer.

ARTICLE IV

COVENANTS RELATING TO CONDUCT OF BUSINESS

 

4.1

Conduct of Business.

(a)        Ordinary Course. During the period from the date hereof and
continuing until the earlier of the termination of this Agreement pursuant to
its terms or the payment in full of the Exercise Price for the Final Shares
pursuant to exercise of the Option (the “Interim Period”) the Company and each
of its Subsidiaries shall be managed by Buyer and, except as otherwise

20

--------------------------------------------------------------------------------




expressly contemplated by this Agreement or to the extent that the parties shall
otherwise consent in writing, which consent shall not be unreasonably withheld,
each such entity shall (i) carry on its business in the usual, regular and
ordinary course, in substantially the same manner as previously conducted and in
compliance with all applicable Legal Requirements in all material respects and
(ii) use all reasonable efforts consistent with past practices and policies to
(A) preserve intact its current business organization, (B) keep available the
services of its key Employees, and (C) preserve its relationships with
customers, suppliers, licensors, licensees, distributors and others with which
it has business dealings to the end that its goodwill and ongoing business shall
be unimpaired in all material respects as of such date.

(b)        Required Consent. In addition, without limiting the generality of
Section 4.1(a), during the Interim Period the parties shall ensure that the
Company shall not, and shall not permit any of its Subsidiaries to, do any of
the following:

(i)       (A) declare, set aside or pay any dividends on, or make any other
distributions in respect of, any of its capital stock, other than dividends and
distributions by a direct or indirect wholly owned subsidiary of the Company
solely to its parent corporation, (B) split, combine, reclassify or take any
similar action with respect to any of its capital stock or issue or authorize
the issuance of any other securities in respect of, in lieu of or in
substitution for shares of its capital stock, (C) adopt a plan of complete or
partial liquidation or resolutions providing for or authorizing such liquidation
or a dissolution, merger, consolidation, restructuring, recapitalization or
other reorganization, or (D) directly or indirectly purchase, redeem or
otherwise acquire any shares of capital stock of the Company or any of its
Subsidiaries or any other securities thereof or any rights, warrants or options
to acquire any such shares or other securities;

(ii)      issue, deliver, sell or grant, or authorize or propose the issuance,
delivery, sale or grant of, (A) any shares of its capital stock, (B) any other
voting securities, (C) any securities convertible into or exchangeable for, or
any options, warrants or rights to acquire, any such shares, voting securities
or convertible or exchangeable securities, or (D) any “phantom” stock, “phantom”
stock rights, stock appreciation rights or stock-based performance units;

(iii)     amend or propose to amend its certificate of incorporation, bylaws or
other comparable charter or organizational documents;

(iv)     acquire or agree to acquire (A) by merging or consolidating with, or by
purchasing a substantial equity interest in or portion of the assets of, or by
any other manner, any business or any corporation, partnership, joint venture,
association or other business organization or division thereof or (B) otherwise
acquire or agree to acquire any assets that are material, individually or in the
aggregate, to the Company and its Subsidiaries taken as a whole;

(v)      (A) grant or pay to any current or future director, officer or employee
of the Company or any of its Subsidiaries any increase in compensation, fringe
benefits or bonus, except to the extent required under employment agreements in
effect as

21

--------------------------------------------------------------------------------




of the date of the most recent audited financial statements included in the SEC
Reports, (B) grant to any current or future employee, officer or director of the
Company or any of its Subsidiaries any increase in severance or termination pay,
except to the extent required under any agreement in effect as of the date of
the most recent audited financial statements included in the SEC Reports, (C)
make any increase in or commitment to increase the benefits or expand the
eligibility under any Company Benefit Plan, adopt or amend or make any
commitment to adopt or amend any Company Benefit Plan or make any contribution,
other than regularly scheduled contributions, to any Company Benefit Plan,
(D) enter into any employment, consulting, indemnification, severance or
termination agreement with any employee, officer or director, (E) establish,
adopt, enter into or amend in any material respect any collective bargaining
agreement or Company Benefit Plan, or (F) take any action to accelerate any
rights or benefits, or make any material determinations not in the ordinary
course of business consistent with prior practice, under any collective
bargaining agreement or Company Benefit Plan;

(vi)     make any change in accounting methods, principles or practices
materially affecting the reported consolidated assets, liabilities or results of
operations of the Company and the Subsidiaries, except insofar as may be
required by a change in GAAP;

(vii)    sell, lease (as lessor), license, pledge, grant any security interest
in or otherwise dispose of or subject to any Lien any properties or assets,
except sales of inventory in the ordinary course of business consistent with
past practice;

(viii)   (A) incur any indebtedness for borrowed money or guarantee any such
indebtedness of another Person, issue or sell any debt securities or warrants or
other rights to acquire any debt securities of the Company or any of its
Subsidiaries, guarantee any debt securities of another Person, enter into any
“keep well” or other agreement to maintain any financial statement condition of
another Person or enter into any arrangement having the economic effect of any
of the foregoing, except for short-term borrowings from Persons that are not
directors, officers, employees or affiliates of the Buyer, the Company or any of
its Subsidiaries incurred in the ordinary course of business consistent with
past practice and in an amount not greater than $100,000, or (B) make any loans,
advances or capital contributions to, or investments in, any other Person, other
than to or in the Company or any Subsidiary;

(ix)     make or agree to make any capital expenditure or expenditures that are
in excess of $40,000 individually, or $100,000 in the aggregate without Seller’s
prior written consent, which shall not be unreasonably withheld;

(x)      make or change any material Tax election or settle or compromise any
material Tax liability or refund;

(xi)     (A) pay, discharge or satisfy any claims, liabilities or obligations
(absolute, accrued, asserted or unasserted, contingent or otherwise) in excess
of $50,000 individually or $100,000 in the aggregate, other than the payment,
discharge or satisfaction,

22

--------------------------------------------------------------------------------




in the ordinary course of business consistent with past practice in accordance
with their terms, of liabilities reflected or reserved against in, or
contemplated by, the most recent consolidated financial statements (or the notes
thereto) of the Seller included in the SEC Reports, (B) cancel any indebtedness
in excess of $50,000 individually or $100,000 in the aggregate or waive any
claims or rights of material value, or (C) waive the benefits of, or agree to
modify in any manner, terminate, release any Person from or knowingly fail to
enforce any confidentiality, standstill or similar agreement to which the
Company or any of its Subsidiaries is a party or beneficiary;

(xii)    enter into, renew, extend (other than any automatic extension on the
terms of any Contract), amend, modify, waive any material provision of, or
terminate any Contract, in each case providing for payments in excess of
$100,000 over the term of such Contract (or until the date on which such
Contract may be terminated by the Company or the relevant Subsidiary without
penalty);

(xiii)   grant any exclusive rights with respect to any material Intellectual
Property;

(xiv)   enter into or renew any Contracts containing, or otherwise subjecting
the Company or any Subsidiary to, any non-competition, exclusivity or other
material restrictions on the operation of the business of the Company or its
Subsidiaries;

(xv)    enter into or renew any Contract the effect of which would be to grant
to a third party following the Sale any actual or potential right of license to
any Intellectual Property owned at the Effective Time by the Company or any of
its Subsidiaries;

(xvi)   enter into or renew any Contracts containing any material support,
maintenance or service obligation, other than those obligations in the ordinary
course of business consistent with past practice that are terminable by the
Company or any of its Subsidiaries on no more than 30 days notice without
liability or financial obligation to the applicable entity;

(xvii)  hire employees other than in the ordinary course of business consistent
with past practice and at compensation levels substantially comparable to that
of similarly situated Employees;

(xviii) make any capital expenditures beyond those contained in the Company’s
capital expenditure budget in effect on the date hereof, a copy of which has
been provided to Buyer, or outside of the ordinary course of business consistent
with past practice;

(xix)   other than in the ordinary course of business consistent with past
practice, enter into, modify or amend in a manner adverse to the Company or any
Subsidiary, or terminate any Company Material Contract currently in effect, or
waive, release or assign any material rights or claims thereunder, in each case,
in a manner adverse to the Company or any Subsidiary;

23

--------------------------------------------------------------------------------




(xx)    make any change in the lines of business in which the Company and its
Subsidiaries participate or are engaged as of the date hereof; or

(xxi)   open or close any bank accounts held by the Company or any other
Subsidiary; or

(xxii)  authorize, or commit or agree to take, any of the foregoing actions.

 

4.2

Directors.

Notwithstanding any provision of this Agreement to the contrary, until the end
of the Interim Period, Seller’s nominees shall serve as the sole directors of
the Company and in that capacity shall be entitled to enact such resolutions and
take such other action as they deem necessary or appropriate to cause the
Company and the Subsidiaries to comply in all material respects with their
obligations under this Agreement and the other agreements and documents executed
in connection with this Agreement and the Option (the “Purchase Documents”).

 

4.3

SEC Reports.

During the Interim Period, the Seller shall cause the forms, reports, schedules,
statements and other documents required to be filed with the SEC to be timely
filed and to be prepared in all material respects in accordance with the
provisions set forth in Section 2.5(a).

ARTICLE V

ADDITIONAL AGREEMENTS

 

5.1

Option.

Effective as of the Closing, Buyer shall have an option (the “Option”)
exercisable by written notice to Seller for 30 days beginning March 21, 2009,
provided that Buyer shall have paid the Installment Note in full and shall not
otherwise be in material breach of this Agreement, to purchase the 55 Final
Shares at an aggregate exercise price of $2,400,000 (the “Exercise Price”)
subject to the following conditions:

(a)        Sale of the Final Shares pursuant to the Option (the “Option Sale”)
shall be subject to approval of the Seller’s Shareholders at a meeting duly
called and held for that purpose (the “Shareholders’ Meeting”). The Seller shall
use its best efforts to cause the Shareholders’ Meeting to be held within 60
days following receipt of notice of exercise of the Option. Closing of the
Option Sale (the “Final Closing”) shall occur within five business days
following the Shareholders’ Meeting, in the event that the Option Sale is
approved at the Meeting.

(b)        The Exercise Price shall be payable in 12 monthly installments of
$200,000 due on the 20th day of each month beginning April 20, 2009; provided,
however, that to the extent that any such payment is due prior to the Final
Closing, then it shall be paid to and held in escrow by Seller’s counsel and
shall be paid to Seller at the Final Closing.

24

--------------------------------------------------------------------------------




(c)        In the event that Buyer exercises the Option and the Final Closing
does not occur by the earlier of (i) 120 days following such exercise or
(ii) five business days following the Shareholders’ Meeting, then Buyer may, by
written notice to Seller delivered within five business days following
expiration of the applicable period, rescind its exercise of the Option and its
purchase of the Initial Shares, in which case Seller shall, in exchange for
delivery of the certificates for the Shares, pay to Buyer all funds received
pursuant to this Agreement, directly or in escrow.

5.2        Preparation of the Proxy Statement. (a) Following exercise of the
Option, the Seller shall as promptly as practicable prepare and file a proxy
statement relating to the Shareholders’ Meeting (together with all amendments,
supplements and exhibits thereto, the “Proxy Statement”) with the SEC and will
use its best efforts to respond to the comments of the SEC and to cause the
Proxy Statement to be mailed to the Seller’s stockholders at the earliest
practical time. The Seller will notify Buyer promptly of the receipt of any
comments from the SEC or its staff and of any request by the SEC or its staff
for amendments or supplements to the Proxy Statement or for additional
information and will supply Buyer with copies of all correspondence between the
Seller or any of its representatives, on the one hand, and the SEC or its staff,
on the other hand, with respect to the Proxy Statement or the Option Sale. If at
any time prior to the Shareholders’ Meeting there shall occur any event that
should be set forth in an amendment or supplement to the Proxy Statement, the
Seller will promptly prepare and mail to its stockholders such an amendment or
supplement.

5.3        Shareholders’ Meeting. The Seller shall call the Shareholders’
Meeting to be held as promptly as practicable for the purpose of voting upon the
approval of the Option Sale and the other transactions contemplated thereby. The
Seller shall solicit from Seller’s stockholders entitled to vote at the
Shareholders’ Meeting proxies in favor of such approval and shall take all other
action reasonably necessary to secure the vote or consent of such holders
required by the Colorado Business corporation Act (the “CBCA”) or this Agreement
to effect the Option Sale. The Seller shall coordinate and cooperate with Buyer
with respect to the timing of such meeting.

 

5.4

Access to Information; Confidentiality.

During the Interim Period, the Buyer shall, and shall cause the Company and each
of the other Subsidiaries to, (i) provide to Seller and to Seller’s
Representatives, full access, upon reasonable notice and during normal business
hours, to all their respective properties, books, contracts, commitments,
personnel and records, and (ii) furnish promptly to Seller (a) a copy of each
report, schedule, and other document filed by it during such period with any
Governmental Entity, and (b) all other information concerning its business,
properties and personnel as Seller may reasonably request. All information
exchanged pursuant to this Section 5.4 or otherwise received by Buyer and its
affiliates pursuant to this Agreement shall be subject to the confidentiality
agreement dated as of November 1, 2007, between the Seller and Duarte (the
“Confidentiality Agreement”).

 

5.5

Reasonable Efforts.

Upon the terms and subject to the conditions set forth in this Agreement, each
of the parties hereto shall use all reasonable efforts to take, or cause to be
taken, all reasonable actions,

25

--------------------------------------------------------------------------------




and to do, or cause to be done, and to assist and cooperate with the other
parties in doing, all things reasonably necessary, proper or advisable to
consummate and make effective, in the most expeditious manner practicable, the
transactions contemplated hereby, including (i) the taking of all reasonable
acts necessary to cause the conditions precedent in Article VI to be satisfied,
(ii) the giving of any notices to, making of any filings with and obtaining any
authorizations, consents and approvals of Government Entities in connection the
matters referred to in 2.5(b), (iii) the obtaining of all necessary consents,
approvals or waivers from third parties, (iv) the defending of any lawsuits or
other legal proceedings, whether judicial or administrative, challenging this
Agreement or the consummation of the transactions contemplated hereby,
including, when reasonable, seeking to have any stay or temporary restraining
order entered by any court or other Governmental Entity vacated or reversed, and
(v) the execution and delivery of any additional instruments necessary to
consummate the transactions contemplated hereby and to fully carry out the
purposes of this Agreement. In connection with and without limiting the
foregoing, the Seller and the Seller’s Board of Directors shall take all action
reasonably necessary to ensure that the Shareholders’ Meeting is held within 60
days following exercise of the Option.

 

5.6

Indemnification.

From and after the Closing, Buyer shall, and shall cause the Company and the
other Subsidiaries to, to the fullest extent permitted by law, honor all the
obligations to indemnify, defend and hold harmless (including any obligations to
advance funds for expenses) the current and former directors and officers of the
Company and its Subsidiaries (the “Indemnified Parties”) against all losses,
claims, damages or liabilities arising out of acts or omissions by any such
directors and officers occurring prior to the Closing to the maximum extent that
such obligations of the Company and its Subsidiaries exist on the date of this
Agreement, whether pursuant to such entities’ articles of incorporation, bylaws
or comparable charter documents, the CBCA or individual indemnity agreements, in
each case in effect on the Closing Date.

 

5.7

Brokers and Finders.

In the event that this Agreement is terminated prior to Closing, each of Seller
and Buyer shall indemnify and hold the other harmless from and against any and
all claims, liabilities or obligations with respect to any other such fee or
commission or expenses related thereto asserted by any Person on the basis of
any act or statement alleged to have been made by such party or its Affiliate.

 

5.8

Public Announcements.

So long as this Agreement is in effect, Buyer on the one hand, and Seller on the
other hand, shall consult with each other before issuing, and provide each other
the opportunity to review and comment upon, any press release or other public
statements with respect to this Agreement and the Sale and shall not, and shall
not permit and of their Representatives to, issue any such press release or make
any such public statement prior to such consultation, except as may be required
by applicable law, court process or by obligations pursuant to any listing
agreement with any securities exchange. The parties have agreed to the text of
the joint press release announcing the signing of this Agreement

26

--------------------------------------------------------------------------------




 

5.9

Transfer Taxes.

All stock transfer, documentary stamp, recording and other similar Taxes
(including interest, penalties and additions to any such Taxes) (“Transfer
Taxes”) incurred in connection with the transactions contemplated by this
Agreement shall be paid by the party upon whom the primary burden for payment is
placed by the applicable law. Each party shall cooperate with the other in
preparing, executing and filing any Tax Returns with respect to such Transfer
Taxes that are required or permitted to be filed on or prior to the Closing Date
and shall use reasonable efforts to avail itself of any available exemptions
from such Transfer Taxes, and shall cooperate in providing any information and
documentation that may be necessary to obtain such exemptions.

 

5.10

Intercompany Loans.

The parties acknowledge that, as of the date hereof, Medlink owes the Company
approximately $2.6 million in principal and accrued interest with respect to
loans made by the Company to Medlink which have been registered with the Central
Bank of Brazil (“BCB”). Until the Purchase Price and the Exercise Price are paid
in full, any payment on these loans must be paid to Seller pursuant to
repatriation in accordance with BCB regulations and applied to the Purchase
Price and/or the Exercise Price, as applicable.

 

5.11

Bradesco.

On or before the 10th day of each month beginning April 10, 2008, the parties
shall cause Medlink to deliver to Seller copies of all invoices issued with
respect to services provided by Medlink to Bradesco Saude (“Bradesco”) during
the prior month, until all services provided to Bradesco during 2008 have been
billed. The parties shall cause Medlink to bill Bradesco on a timely basis
consistent with past practice through the date of this Agreement with respect to
all services provided during 2008, and the parties shall cause Medlink to use
its best efforts to collect the invoices for such services on a timely basis
consistent with such past practice. In addition, the parties shall ensure that
Seller and its Representatives have access to such books and records relating to
Bradesco as Seller shall reasonably request in order to audit (at Seller’s
expense) Buyer’s compliance with its obligations relating to the Bonus as set
forth in Section 1.4 and this Section 5.10.

ARTICLE VI

CONDITIONS PRECEDENT

 

6.1

Conditions to Each Party’s Obligation to Effect the Sale.

The respective obligation of each party to effect the Sale is subject to the
satisfaction at or prior to the Closing of each the following conditions:

27

--------------------------------------------------------------------------------




(a)        No Injunctions or Restraints. No statute, rule, regulation, executive
order, decree, temporary restraining order, preliminary or permanent injunction
or other order enacted, entered, promulgated, enforced or issued by any
Governmental Entity or other legal restraint or prohibition preventing the
consummation of the Sale shall be in effect.

(b)        Approval by Governmental Entities and Third Parties. The approval or
consent of any Governmental Entity or other third party required for transfer of
the Shares or consummation of any other transaction contemplated hereby shall
have been obtained.

 

6.2

Conditions to the Obligation of Buyer to Effect the Sale.

The obligation of Buyer to consummate the Sale shall be subject to the
fulfillment on or prior to the Closing Date of the following conditions:

(a)        Performance of Agreement. Seller shall have performed in all material
respects its obligations contained in this Agreement required to be performed on
or prior to the Closing Date, and except as specifically permitted by this
Agreement, the representations and warranties of Seller made in this Agreement
shall be true, accurate and complete in all material respects on and as of the
Closing Date as if made on and as of the Closing Date.

(b)        Closing Documents. Buyer shall have received from Seller and certain
third parties the following executed documents:

(i)         Certificates representing the Initial Shares, duly endorsed in blank
or accompanied by duly executed stock powers with signatures guaranteed, with
all required stock transfer tax stamps affixed;

(ii)        Certificates of the Secretary of State of the State of Colorado as
to the Company and from the comparable Brazilian and Mauritian authorities as to
Medlink and MTI, respectively, dated within 10 days of the Closing Date,
certifying that each such entity is validly existing and in good standing under
the laws of its jurisdiction of incorporation; and

(iii)       such other documents as Buyer may reasonably request in order to
consummate the transactions contemplated hereby.

 

6.3

Conditions to the Obligations of Seller to Effect the Sale

(a)        Performance of Agreement. Buyer shall have performed in all material
respects its obligations contained in this Agreement required to be performed on
or prior to the Closing Date, and the representations and warranties of Buyer
made in this Agreement shall be true, accurate and complete in all material
respects on and as of the Closing Date as if made on and as of the Closing Date.

(b)        Closing Documents and Payment. Seller shall have received from Buyer
and certain third parties the following executed documents and payment:

28

--------------------------------------------------------------------------------




(i)       payment of $800,000 in the form of $600,000 in immediately available
funds and return of the LOI Note marked “cancelled”;

(ii)      the Installment Note;

(iii)     the Pledge Agreement;

(iv)     the Escrow Agreement, together with the certificate for the Initial
Shares delivered in escrow pursuant thereto;

(v)      the License Agreement;

(vi)     a certificate of the appropriate governmental authority as to Buyer,
dated within 10 days of the Closing Date, certifying that Buyer is validly
existing and in good standing under the laws of its jurisdiction of
incorporation; and

 

(vii)    such other documents as Seller may reasonably request in order to
consummate the transactions contemplated hereby.

 

6.4

Conditions to Each Party’s Obligation to Effect the Option Sale.

The respective obligation of each party to effect the Option Sale is subject to
the satisfaction at or prior to the Final Closing of each the following
conditions:

(a)        No Injunctions or Restraints. No statute, rule, regulation, executive
order, decree, temporary restraining order, preliminary or permanent injunction
or other order enacted, entered, promulgated, enforced or issued by any
Governmental Entity or other legal restraint or prohibition preventing the
consummation of the Option Sale shall be in effect.

(b)        Approval by Governmental Entities and Third Parties. The approval or
consent of any Governmental Entity or other third party required for transfer of
the Option Shares or consummation of any other transaction contemplated hereby
shall have been obtained.

 

6.5

Conditions to the Obligation of Buyer to Effect the Option Sale.

The obligation of Buyer to consummate the Sale shall be subject to the
fulfillment on or prior to the Final Closing Date of the following conditions:

(a)        Performance of Agreement. Seller shall have performed in all material
respects its obligations contained in this Agreement required to be performed on
or prior to the Final Closing Date.

(b)        Closing Documents. Buyer shall have received from Seller and certain
third parties the following executed documents:

(i)       Certificates representing the Final Shares, duly endorsed in blank or
accompanied by duly executed stock powers with signatures guaranteed, with all
required stock transfer tax stamps affixed;

29

--------------------------------------------------------------------------------




(ii)      Certificates of the Secretary of State of the State of Colorado as to
the Company and from the comparable Brazilian and Mauritian authorities as to
Medlink and MTI, respectively, dated within 10 days of the Closing Date,
certifying that each such entity is validly existing and in good standing under
the laws of its jurisdiction of incorporation; and

(iii)     such other documents as Buyer may reasonably request in order to
consummate the transactions contemplated hereby.

 

6.6

Conditions to the Obligations of Seller to Effect the Option Sale

(a)        Performance of Agreement. Buyer shall have performed in all material
respects its obligations contained in this Agreement required to be performed on
or prior to the Final Closing Date.

(b)        Closing Documents and Payment. Seller shall have received from Buyer
and certain third parties the following executed documents and payment:

(i)         payment of such portion of the Exercise Price as is due as of the
Final Closing Date;

(ii)        a promissory note reflecting the unpaid balance of the Exercise
Price in form substantially equivalent to the Installment Note (the “Option
Note”);

(iii)       a pledge agreement pledging all of the Final Shares to secure
payment of the Option Note and containing terms and conditions customary for
comparable transactions;

(iv)       an escrow agreement in form substantially equivalent to the Escrow
Agreement, together with the certificate for the Final Shares delivered in
escrow pursuant thereto;

(v)        a certificate of the appropriate governmental authority as to Buyer,
dated within 10 days of the Closing Date, certifying that Buyer is validly
existing and in good standing under the laws of its jurisdiction of
incorporation; and

(vi)       such other documents as Seller may reasonably request in order to
consummate the transactions contemplated hereby.

ARTICLE VII

CLOSING

 

7.1

Sale Closing.

The closing of the Sale (the “Closing”) shall take place immediately upon the
execution of this Agreement (the “Closing Date”). At the Closing, the parties
shall deliver to each other the payment, certificates, agreements, instruments
and other documents required by this Agreement. All proceedings to take place at
the Closing shall take place simultaneously, and no delivery shall be considered
to have been made until all such proceedings have been completed.

30

--------------------------------------------------------------------------------




 

7.2

Option Closing.

The closing of the Option Sale (the “Final Closing”) shall take place on a
mutually agreeable date promptly after the approval of the Option Sale at the
Shareholders’ Meeting, but in any event no later than five business days
thereafter (the “Final Closing Date”). At the Final Closing, the parties shall
deliver to each other the payment, certificates, agreements, instruments and
other documents required by this Agreement. All proceedings to take place at the
Closing shall take place simultaneously, and no delivery shall be considered to
have been made until all such proceedings have been completed.

ARTICLE VIII

GENERAL PROVISIONS

 

8.1

Nonsurvival of Representations and Warranties.

None of the representations and warranties in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the Closing. This
Section 8.1 (including any rights arising out of any breach of such
representations and warranties) shall not limit any covenant or agreement of the
parties which by its terms contemplates performance after the Closing.

 

8.2

Notices.

All notices, requests, claims, demands and other communications under this
Agreement shall be in writing and shall be deemed given (i) seven days after
mailing by certified mail, (ii) when delivered by hand, (iii) upon confirmation
of receipt by fax or (iv) one business day after sending by overnight delivery
service, to the parties at the following addresses (or at such other address for
a party as shall be specified by like notice):

 

(a)

if to Buyer, to

 

Engetech, Inc.

Gretton House, Suite 65

Pond Street, Grand Turk

Turks & Caicos Islands

Fax: 011-55-21-2131-0710

 

with a copy to:

 

Juscelio Vidal

Correa, Mercante & Vidal

Ave. Rio Branco 143

19 Andar

Rio de Janeiro, Brasil

CEP 20.040-006

Fax: 011-55-21-2212-5588

 

31

--------------------------------------------------------------------------------




 

(b)

if to the Seller, to

Transax International Limited

5201 Blue Lagoon Drive

8th Floor

Miami, FL 33126

Attention: Stephen Walters, President and CEO

Fax: 305-629-3092

 

with a copy to:

 

Robert B. Macaulay

Carlton Fields, P.A.

100 S.E. 2nd St., Suite 4000

Miami, FL 33131

Fax: 305-530-0055

 

 

8.3

Definitions. For purposes of this Agreement:

(a)        an “Affiliate” of any Person means another Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person;

(b)        “Business Day” means any day, other than a Saturday, Sunday and any
day which is a legal holiday under the laws of the State of Florida or is a day
on which banking institutions located in such State are authorized or required
by law or other governmental action to close.

(c)        a “Governmental Entity” means any court, tribunal, arbitrator,
authority, agency, commission, official or other instrumentality of the United
States, Brazil or any other foreign country or any domestic or foreign state,
county, city or other political subdivision, local, state, federal, and foreign
governments, government agencies, and courts of competent jurisdiction.

(d)        “Knowledge” means, with respect to any fact or matter in question,
(i) with respect to the Seller, that any of its Chief Executive Officer,
President, Corporate and Regulatory Counsel or Chief Financial Officer has
actual knowledge of such fact or matter, after due inquiry, or (ii) with respect
to Buyer, that any of its Chief Executive Officer, President, Corporate or
Regulatory Counsel or Chief Financial Officer has actual knowledge of such fact
or matter, after due inquiry.

(e)         “Legal Requirements” means any federal, state, local, municipal,
foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, order, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity.

32

--------------------------------------------------------------------------------




(f)        “Material Adverse Effect” when used in connection with an entity,
means any change, event, violation, inaccuracy, circumstance or effect (any such
item, an “Effect”), individually or when taken together with all other Effects
that have occurred prior to the date of determination of the occurrence of the
Material Adverse Effect, that is or would be (i) materially adverse to the
business, assets (including intangible assets), financial condition or results
of operations of such entity taken as a whole with its Subsidiaries or
(ii) materially impedes the ability of such entity to consummate the
transactions contemplated by this Agreement in accordance with the terms hereof
and applicable law; provided, however, that, for purposes of clause (i) above,
in no event shall any of the following, alone or in combination, be deemed to
constitute, nor shall any of the following be taken into account in determining
whether there has been or will be, a Material Adverse Effect on any entity: (A)
general economic, market or political conditions or (B) matters generally
affecting the industry in which such party operates;

(g)        a “Person” means any individual, firm, corporation (including
non-profit), general partnership, limited partnership, limited liability
partnership, company, limited liability company, trust, estate, joint venture,
association, organization, Governmental Entity or other entity;

(h)        “subsidiary” means, with respect to any party, (i) any corporation or
other organization, whether incorporated or unincorporated, of which 50% or more
of either the equity interests in, or the voting control of, such corporation or
other organization is, directly or indirectly through subsidiaries or otherwise,
beneficially owned by such party, (ii) in the case of partnerships, such party
serves as a general partner, (iii) in the case of a limited liability company,
such party serves as a managing member, or (iv) such party otherwise has the
ability to elect the majority of the directors, trustees or managing members
thereof.

 

8.4

Interpretation; Disclosure Letter.

When a reference is made in this Agreement to Exhibits, such reference shall be
to an Exhibit to this Agreement unless otherwise indication. When a reference is
made in this Agreement to Sections, such reference shall be to a Section of this
Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”.

 

8.5

Severability.

In the event that any provision of this Agreement or the application thereof,
becomes or is declared by a court of competent jurisdiction to be illegal, void
or unenforceable, the remainder of this Agreement will continue in full force
and effect and the application of such provision to other Persons or
circumstances will be interpreted so as reasonably to effect the intent of the
parties hereto. The parties further agree to replace such void or unenforceable
provision of this Agreement with a valid and enforceable provision that will
achieve, to the greatest extent possible, the economic, business and other
purposes of such void or unenforceable provision.

33

--------------------------------------------------------------------------------




 

8.6

Counterparts.

This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties.

 

8.7

Entire Agreement; Third-Party Beneficiaries.

This Agreement and the documents and instruments and other agreements among the
parties hereto as contemplated by or referred to herein, including the Seller
Disclosure Schedule and the Buyer Disclosure Schedule (a) constitute the entire
agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof, it being understood that
the Confidentiality Agreement shall continue in full force and effect until the
Closing and shall survive any termination of this Agreement and (b) are not
intended to confer upon any other Person any rights or remedies hereunder,
except as specifically provided, following the Closing in Section 5.5.

 

8.8

Governing Law;Litigation.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Florida, regardless of the laws that might otherwise govern
under applicable principles of conflicts of laws thereof. Subject to Section
9.10, below, the parties agree that the federal and state courts located in
Miami-Dade County, Florida, shall have exclusive jurisdiction and venue with
respect to all actions arising under this Agreement or in connection with the
transactions contemplated hereby, and each party specifically consents to venue
in such courts and irrevocably waives any argument to the effect that any such
court is an inconvenient forum.

 

8.9

Assignment.

No party may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other parties.
Any purported assignment in violation of this Section 9.9 shall be void. Subject
to the preceding sentence, this Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

8.10

Other Remedies; Specific Performance.

(a)        Other Remedies. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.

(b)        Specific Performance. Notwithstanding any provision of this Agreement
to the contrary, it is agreed that either party shall be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any court of competent
jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity.

34

--------------------------------------------------------------------------------




 

8.11

Rules of Construction.

The parties hereto agree that they have been represented by counsel during the
negotiation and execution of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

 

8.12

Waiver of Jury Trial.

EACH OF BUYER AND SELLER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF BUYER
OR SELLER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT
HEREOF.

 

8.13

Currency.

Unless otherwise specified, all amounts set forth herein are in United States
Dollars.

IN WITNESS WHEREOF, Buyer and Seller have duly executed this Agreement, all as
of the date first written above.

 

 

ENGETECH, INC.

 

 

 

By: “Americo de Castro”

 

Name: Americo de Castro

 

Title: President

 

 

 

SELLER:

 

 

TRANSAX INTERNATIONAL LIMITED

 

 

 

By: “Stephen Walters”

 

Name: Stephen Walters

 

 

Title: President and CEO

 

35

--------------------------------------------------------------------------------